DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 claims “A complete plant having at least one delivery system according to the invention.”  It is unclear what “the invention” is as claim 31 does not depend from any previous claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 3, 6, 11-30, 36  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chilson et al. (US 8,210,971) in view of .

Claim(s) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chilson et al. (US 8,210,791) in view of Hackauf (US 2001/0039464).

Regarding claim 1, Chilson et al. teaches a delivery system , comprising:
a delivery vehicle, 50, for delivering inward goods, 60; 
an automated transfer assembly, 10, for transferring the goods in an automated manner from the delivery vehicle to a goods store, wherein the transfer assembly comprises an object detection device, 20, 30, and 100, the transfer assembly comprising a first navigation installation and a second navigation installation which differs from the first navigation installation, the first navigation installation being active when displacing the transfer assembly, using a navigation sensor, and 
a safety installation for securing a movement range of the transfer assembly when unloading the goods, see figure 5, column 7, lines 32+, column 16, lines 39+, column 18, lines 20+.
	Chilson et al. teaches a second navigation installation to guide the transfer assembly, but does not specifically teach that the second navigation system identifies the goods.  Hackauf teaches a transfer assembly for goods that includes a goods identification device that reads an identifying tag on a roll of goods, see paragraphs 0028+.  It would have been obvious to one of ordinary skill in the art to combine the goods identification feature of Hackauf with the second navigation installation of Chilson et al. in order to enable the installation to determine specific qualities of the goods such as size and weight and enable a more efficient transfer of the goods.

	Regarding claim 3, Chilson et al. teaches the delivery goods vehicle is a commercial vehicle, 50.


Regarding claim 6, Chilson et al. teaches the transfer assembly comprises a lifting device, 18, for lifting an item of the goods to the transferred.

Regarding claim 11, Chilson et al. teaches a stop marker, 83, for predefining a nominal stopping position for the delivery vehicle.

Regarding claim 12, Chilson et al. teaches the object detection device is capable of detecting a delivery vehicle, see column 16, lines 39+.

Regarding claim 13, Chilson et al. teaches the object detection device is capable of detecting at least one of a loading area, a contour, and a superstructure of said delivery vehicle, see column 16, lines 39+.

Regarding claim 14, Chilson et al. teaches the object detection device is capable of detecting an item of the goods to be transferred, see column 18, lines 20+.

Regarding claim 15, Chilson et al. teaches the object detection device is capable of detecting at least one of a position and a transverse dimension of at least one of the item of the goods to be transferred and neighboring goods, see column 18, lines 20+.

Regarding claim 16, Chilson et al. teaches the object detection device is capable of detecting obstacles, see column 7, lines 32+.

Regarding claim 17, Chilson et al. teaches the safety installation is disposed on the transfer assembly, see column 7, lines 32+.

Regarding claim 18, Chilson et al. teaches the safety installation is installed in a locationally fixed manner, see figures 1 and 2 and 6.

Regarding claim 19, Chilson et al. teaches a releasing installation for releasing a movement range of the transfer assembly for the unloading of the goods, see column 10, lines 4+.

Regarding claim 21, Chilson et al. teaches second navigation installation has a position accuracy that is greater than that of the first navigation installation, see column 7, lines 32+.

Regarding claim 23, Chilson et al. teaches the first navigation installation is constantly active when displacing the transfer assembly, see column 9, lines 30+.

Regarding claim 24, Chilson et al. teaches the first navigation installation is active when displacing the transfer assembly up to the identification of an item of the goods to be gripped, see column 9, lines 31+.

Regarding claim 27, Chilson et al. teaches the first navigation installation comprises at least one two-dimensional lidar system, see column 5, lines 50+.



Regarding claim 30, Chilson et al. teaches the goods are capable of being identified by way of position coordinates of said goods, see column 9, lines 37+.

Regarding claim 36, the combination of Chilson et al. and Hackauf teach a method for delivering inward goods, comprising the steps: 
-providing a delivery system, as claimed, see rejection above;
- delivering inward goods by means of a delivery vehicle; 
- transferring the goods in an automated manner from the delivery vehicle to a goods store by way of an automated transfer assembly which comprises an object detection device; and 
- securing a movement range of the transfer assembly by means of a safety installation when unloading the goods, see column 9, lines 37+.


Claims 2, 4, 5, 7-10, 37, 38-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chilson et al. in view of Hackauf and further in view of Jordan et al. (6,454,511).

Regarding claims 2 and 37, the combination of Chilson et al. and Hackauf teach a delivery system for goods but does not specifically teach the goods are rolls.  Jordan et al. teaches a transfer assembly that moves rolls.  It would have been obvious to one of ordinary skill in the art to use the delivery system of Chilson et al. to move material rolls as taught by Jordan et al. since both Chilson et al. and Jordan et al. teach material handling devices and systems and material rolls are a well known goods that needs to be moved.  

Regarding claim 4, Chilson et al. does not teach that the transfer assembly comprises a gripping device for gripping the goods to be transferred, but Jordan et al. does.  Jordan et al. teaches a transfer assembly with a gripping device, see figure 2.  It would have been obvious to one of ordinary skill in the art to replace the forklift transfer assembly of Chilson et al. with the transfer assembly and gripping device of Jordan et al. in order to achieve the predictable result of gripping a load to transfer it.

Regarding claim 5, Jordan et al. teaches the gripping device comprises a first gripper arm installation for engaging on an item of the goods to be transferred, and a second gripper arm installation for engaging on the item of the goods to be gripped spaced apart from the first gripper arm installation, wherein the second gripper arm installation is longer in comparison to the first gripper arm installation, see figure 2.  

Regarding claim 7, Chilson et al. does not teach the lifting device is embodied as a hydraulic lifting device and comprises a hydraulic fluid pressure variation detection installation for detecting a pressure variation of hydraulic fluid of the hydraulic lifting device, but Jordan et al. does.  Jordan et al. teaches a lifting device that is hydraulic and comprises a pressure variation detection installation, 92, as claimed, see column 5, lines 21+.  
It would have been obvious to one of ordinary skill in the art to combine the hydraulic lifting device and pressure variation detection installation of Jordan et al. with the lifting device of Chilson et al. in order to reliably lift and lower a heavy load.



	Regarding claims 9 and 10, Jordan et al. teaches the “freelift” and “mainlift” wherein the lifting device upon detecting the completely raised state in the “freelift” range of an item of the goods to be transferred, lifts the good further, into the “mainlift” range, see column 6, lines 14+.  Jordan et al. does not specifically teach the goods are lifted further by at least 10mm or 50mm, as claimed, however it would have been obvious to one of ordinary skill in art to lift the load at least 10mm or 50mm further, as claimed, since it has been held that discovering an omptimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claims 38 and 40, Chilson et al. teaches a support member and a sensor, 20, mounted to the support member.  Hackauf teaches a support member and a good identification device, 30, mounted to the support member, see figure 1.  Jordan et al. teaches a transfer assembly with a gripping device, see figure 2.  It would have been obvious to one of ordinary skill in the art to replace the forklift transfer assembly of Chilson et al. with the transfer assembly and gripping device of Jordan et al. in order to achieve the predictable result of gripping a load to transfer it.

Regarding claim 39 and 41, the combination of Chilson et al. and Hackauf teach two good identification devices  mounted on the support and pointed in different direction, where the device of Chilson et al. is point in a lower direction and the device of Hackauf is pointed in a higher direction, based on their mounting positions as taught.

Claims 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grunwald et al. in view of Chilson et al. in view of Hackauf.

Regarding claims 31 and 32, Grundwald teaches a corrugated cardboard plant, it would have been obvious to one of ordinary skill in the art to combing the delivery system of Chilson et al. and Hackauf with the plant of Grunwald et al. in order to achieve the predictable result of delivering rolls produced at the plant.

	Regarding claims 33-35, Grunwald et al. in view of Chilson et al.  in view of Hackauf further teaches identification of goods and ranging the transfer assembly takes place constantly for updating of goods by a navigation sensor, see column 7, lines 32+.

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grunwald et al. in view of Chilson et al. in view of Hackauf as applied to claim 31 above, and further in view of Jordan et al.

Regarding claim 42, the combination of Chilson et al., Hackauf, and Jordan et al. teach the support member and gripper as claimed, see rejection above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the second navigation installation does not specifically identify the goods.  Chilson et al. does teach a second navigation system that could be an optical/vision system, which would 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938.  The examiner can normally be reached on M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        
19 August 2021